DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Preliminary Amendment filed 10/15/2020. 
The status of the Claims is as follows:
Claims 1-4 have been cancelled;
Claims 5 and 6 are new;
Claims 5 and 6 are pending and have been examined. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2020 was filed after the mailing date of the Application on 10/15/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 5 and 6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed a third step in which after the second step is carried out, the layered body is returned to its original state before the layered body being laid sideways, and a side 

The Prior Art Kurosaki (US 5195295) for example, teaches a layered body formed by winding a packing film spirally around the cartons containing paper material so as to match progress of stacking the cartons and insertion sections into which a fork unit of a forklift is inserted is formed at a predetermined position in the layered body; (Fig. 1; Col 44-58)

The Prior Art Lacey (US 6775956 ) for example, further teaches the layered body is laid sideways, the packing film is wound around a front surface, a rear surface, a top surface, and a bottom surface of the layered body so as to retain the layered body entirely and close a front opening and a rear opening of the insertion section; and a third step in which after the second step is carried out, the layered body is returned to its original state before the layered body being laid sideways. (Figs. 11-26; Col 6 line 36-Col 9 line 35)

Where The Prior Art teaches a first film wrapping a layered body matching progress of stacking (wrap as the layered body is formed), and turning the formed, first wrapped layered body on its side and applying a second film wrapping and then after the second film wrapping return the layered body to its original position. 

However the Prior Art does not teach a third step in which after the second step is carried out, the layered body is returned to its original state before the layered body being laid sideways, and a side opening of each of the insertion section is closed by winding the packing film (a third wrapping) around the top surface, the bottom surface, a right surface, and a left surface of the layered body.

.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944. The examiner can normally be reached 4 pm - 11:59 pm Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731